Citation Nr: 1111109	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-16 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals of a compression fracture at T-12 with thoracolumbar strain and degenerative disc disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1982 to May 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which increased the rating for the thoracic spine to 10 percent.  While on appeal in a rating decision in April 2009, the RO increased the rating to 20 percent, effective as of the date of receipt of the claim for increase.  The Veteran continued to appeal the assigned rating.

The record raises the claims of service connection for lumbar radiculopathy, degenerative joint disease of the lumbar spine, and arthritis of the knees secondary to the service-connected disability of the thoracic spine, which are referred to the RO for appropriate action.  See statement of April 2009 by T.C.T., PA-C. 


FINDING OF FACT

Throughout the appeal period, the residuals of a compression fracture at T-12 with thoracolumbar strain and degenerative disc disease has been manifested by limitation of motion to 70 degrees with pain and muscle spasms and guarding resulting in an abnormal gait and abnormal spinal contour, but limitation of motion to 30 degrees or less, favorable ankylosis of the thoracolumbar spine, or incapacitating episodes with a total duration of more than four weeks have not been shown.








CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent for residuals of a compression fracture at T-12 with thoracolumbar strain and degenerative disc disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).





In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters dated in July 2008 and in December 2008.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the disability had increased in severity and the effect that worsening has on the Veteran's employment.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit records not in the custody of a Federal agency, such as private medical records  or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  


To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in June 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has received private medical records.    

The Veteran was afforded a VA examination in August 2008.  The report of examination contains sufficiently findings and informed discussion of the pertinent history and features of the disability, which is adequate for rating.  

In a statement in August 2009, the Veteran's representative argued that the claim should be remanded for an additional VA examination, because the private examination in April 2009 did not include range of motion testing.  The record shows that the private health-care provider reported that the findings on the evaluation in April 2009 were the same as reported on the evaluation in October 2008, which did include range of motion for forward flexion.  As the record does not suggest a material change in the disability, a reexamination under 38 C.F.R. § 3.327(a) is not warranted. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.





REASONS AND BASES FOR FINDING AND CONCLUSION

General Policy in Rating a Disability

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered. 38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


Specific Rating Criteria 

The Veteran's disability of the thoracic spine is rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome (Formula for IVDS), whichever method results in the higher evaluation. 

Under the General Rating Formula, the criteria for a 20 percent rating are forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The criteria for the next higher rating, 40 percent, are forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The rating under the General Rating Formula is determined without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities are to be rated separately under an appropriate Diagnostic Code.

Under the Formula for IVDS, the criteria for the next higher rating, 40 percent, are 
incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Facts

In a rating decision in May 1996, the RO granted service connection for residuals of a compression fracture at T-12 and assigned a zero percent rating.  

In June 2008, the Veteran filed the current claim for increase.

On VA examination in August 2008, the Veteran complained of progressive back pain, which waxed and waned, but flared-up after prolonged standing for longer than 40 minutes or prolonged walking.  He stated that he could sit for two to three hours before having pain and that lifting caused pain.  He stated that bending over and straightening up was the worst.  He described pain radiating to the legs, but he did not have any bowel or bladder complaints and he did not describe any radiating neurological symptoms or any incapacitating episodes.  

The Veteran stated that he was able to perform activities of self-care and he could do house and yard work without limitation except for lifting, when he had to hire someone or get his son to do it.  He had been employed as a heavy equipment operator for 10 years, working four days on and four days off, rotating day and night shifts, which allowed him several days of rest every week.  He had taken only four days of sick leave in the previous year.

On physical examination, the Veteran's posture and gait were abnormal.  He walked in a forward flexed position.  He was not able to straighten fully and he had a hyperlordotic curve.  He walked with a mild to moderate antalgic gait through his bilateral knees.  

There were no spasms, but there was tenderness to palpation throughout the low back including the parathoracic and paralumbar muscles.  For range of motion, flexion was to 70 degrees with pain throughout.  Extension was to 10 degrees.  Lateral flexion, right and left, was to 30 degrees.  Lateral rotation, right and left, was to 20 degrees.  Strength, sensation, and reflexes were normal.  The straight leg raising test was negative.






In October 2008, the Veteran was evaluated by a private health-care provider.  The Veteran complained of low back pain, which was more constant and intense than before, and the pain occasionally radiated into the buttocks and legs.  The Veteran stated that his sleep was frequently interrupted by back pain.  For range of motion testing, forward flexion was to 70 degrees with pain beginning at 30 degrees, extension was to 5 degrees, lateral flexion was to 20 degrees on the right and 15 degrees on the left, lateral rotation was to 45 degrees on the right and 50 degrees on the left.  The straight leg raising test was positive on the left.

On a second evaluation in April 2009, the private health-care provider reported that the findings were the same as the findings in October 2008.  The provider summarized the Veteran's disability picture as one of chronic low back pain with radiculopathy due to degenerative joint disease and degenerative arthritis in his knees, which the provider attributed to the T-12 compression fracture in service.

In a statement in December 2008, the Veteran's spouse described the impact of the Veteran's disability on his activities of daily living.  She stated that the Veteran was unable to sleep through most nights because of back pain and that he was unable to do chores around the house, such as mowing the lawn or getting firewood, and his recreational activities were limited to fishing, which was not strenuous.

Analysis

Based on the evidence of record, the Veteran has an abnormal posture and abnormal gait on physical examination, which is already encompassed in the criteria for a 20 percent rating under the General Rating Formula, namely, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 







As for range of motion, forward flexion is consistently reported by both VA and a private health-care provider to 70 degrees with pain throughout or pain beginning at 30 degrees.  While there is pain at 30 degrees of forward flexion, the Veteran does not have functional loss of forward flexion that more nearly approximates forward flexion limited to 30 degrees, the criteria for the next higher rating with or without pain under the General Rating Formula.  

Although the Veteran is competent to describe his disability as worse and the Board finds credible the Veteran's assertions of functional impairment, neither the lay nor medical evidence reflects the functional impairment that more nearly approximates the criteria for the next higher rating under the General Rating Formula, namely, forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

Also, while the Veteran has complained of occasional pain, radiating into the lower buttocks and lower extremities, no objective neurologic abnormalities in the region of the T-12 vertebrae have been identified to warrant a separate rating.  The VA examiner specifically stated that the Veteran did not describe any radiating neurological symptoms and there is nothing in the private treatment records to suggest a neurologic abnormality at T-12.  The positive straight leg raising test, or Lasegue's sign, identified by the private health-care provider suggests sciatic pain, the source of which is the sacral plexus in the lumbar spine, not at the level of the Veteran's disability at T-12.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1486, 1737 (31st ed. 2007).  The Board notes that the private provider referred to lumbar radiculopathy and degenerative disc disease as a consequence of the T-12 fracture.  Such disabilities, if shown to exist, are separate from the T-12 compression fracture on appeal here and are, at present, not service-connected.  The Board has referred secondary service connection for lumbar radiculopathy and degenerative disc disease to the RO for appropriate action.





Under the Formula for IVDS, there is no evidence of incapacitating episodes with bed rest described by a physician.  

Therefore based on the evidence of record, the preponderance of the evidence is against the claim for a rating higher than 20 percent at any time during the appeal period, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).











The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, that is, pain and limitation of flexion, which is contemplated by the General Rating Formula.  In other words, the Veteran does not experience any symptomatology not already contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate, and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).


ORDER

A disability rating higher than 20 percent for residuals of a compression fracture at T-12 with thoracolumbar strain and degenerative disc disease thoracic spine disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


